Citation Nr: 1442682	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-45 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for cervical spine degenerative disc disease.

2. Entitlement to service connection for thoracic spine degenerative disc disease.

3. Entitlement to service connection for a left hip condition.

4. Entitlement to service connection for a right hip condition.

5. Entitlement to service connection for a left inguinal hernia.

6. Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2014, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a low back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. During his March 2014 hearing, the Veteran withdrew his appeal for service connection for cervical spine degenerative disc disease, thoracic spine degenerative disc disease, a left hip condition, and a right hip condition.

2. A left inguinal hernia is etiologically related to the Veteran's active service.

3. Crohn's disease is also etiologically related to the Veteran's active service.


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met as to the claims for service connection for cervical spine degenerative disc disease, thoracic spine degenerative disc disease, a left hip condition, and a right hip condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2. A left inguinal hernia was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. Crohn's disease was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Cervical Spine Disability, Thoracic Spine Disability, and Right and Left Hip Conditions

The Veteran withdrew his appeals of entitlement to service connection for cervical spine degenerative disc disease, thoracic spine degenerative disc disease, a left hip condition, and a right hip condition on the record at the March 2014 videoconference hearing.  Under 38 C.F.R. § 20.204(b), appeals may be withdrawn orally on the record at a hearing.  The hearing transcript reflects the Veteran's name and claim number, and clearly expresses his intent to withdraw these appeals.  When the Board received the Veteran's withdrawal, it had not yet issued a decision on these issues.  Accordingly, the criteria for withdrawal of appeals have been met.  See id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board on the issues of entitlement to service connection for cervical spine degenerative disc disease, thoracic spine degenerative disc disease, a left hip condition, and a right hip condition is not appropriate, and the appeals will be dismissed.  See id.

II. Service Connection for Left Inguinal Hernia and Crohn's Disease

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran asserts that his left inguinal hernia and Crohn's disease started in service.  During the March 2014 hearing, he reported that he first had symptoms of a hernia while serving at Minot Air Force Base in North Dakota, in approximately 1980 or 1981.  He later had surgery to repair the hernia in 1984 and 2005.  See March 2014 hearing transcript.  He also testified to suffering from what was identified as gastroenteritis during service, but that in 2005 a diagnosis of Crohn's disease was made based on the same symptomatology.  See id.  His service treatment records (STRs) confirm treatment for gastroenteritis.  In addition, the Veteran is competent to report these events and symptoms, and the Board also finds him credible.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran had a VA examination in August 2008.  At that time, the examiner stated that there were no residuals from the Veteran's inguinal hernia repair, and that the hernia and subsequent repair were not caused by or a result of his military service.  In making this determination, the examiner noted that there was no indication of development of a hernia or inguinal strain in the Veteran's STRs.  The examiner also stated the Veteran's Crohn's disease was not due to his active military service.  She acknowledged that the Veteran was treated for gastroenteritis twice in service, but stated each episode was only a few days of duration with no problems noted in between, and his separation examination did not show residuals of gastric problems.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and service connection for left inguinal hernia and Crohn's disease will be granted.


ORDER

The claim of entitlement to service connection for cervical spine degenerative disc disease is dismissed.

The claim of entitlement to service connection for thoracic spine degenerative disc disease is dismissed.

The claim of entitlement to service connection for a left hip condition is dismissed.

The claim of entitlement to service connection for a right hip condition is dismissed.

Service connection for a left inguinal hernia is granted.

Service connection for Crohn's disease is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


